                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8                                UNITED STATES DISTRICT COURT
                        9                                EASTERN DISTRICT OF CALIFORNIA
                       10 ARCH SPECIALTY INSURANCE                            Case No. 2:17-cv-00774-MCE-DB
                       11 COMPANY,
                                                                              Judge Morrison C. England
                       12                  Plaintiff,                         Magistrate Judge Deborah Barnes

                       13          v.                                         ORDER REGARDING REQUEST TO
                                                                              SEAL DOCUMENTS AND REQUEST TO
                       14 EVANSTON INSURANCE COMPANY;                         FILE REDACTED PLEADINGS OF
                            LIBERTY SURPLUS INSURANCE                         LIBERTY SURPLUS INSURANCE
                       15 CORPORATION; AND DOES 1 through 100,                CORPORATION
                          inclusive,
                       16
                       17                  Defendants.

                       18
                                   On January 14, 2019, Defendant Liberty Surplus Insurance Corporation (“LSIC”),
                       19
                            pursuant L.R. 141(b), respectfully requested the Court seal the Confidential Settlement
                       20
                            Agreement and Release (“Agreement”) executed between Arch Specialty Insurance Company
                       21
                            (“Arch”) and Evanston Insurance Company (“Evanston”) and allow LSIC to redact statements
                       22
                            from the Agreement included in LSIC’s opposition to the motion for summary judgment of
                       23
                            Arch (“Opposition”), Separate Statement of Undisputed Facts in Support of LSIC’s Opposition
                       24
                            (“Separate Statement”), and reply in support of its own dispositive motion (“Reply”).
                       25
                                   After considering the Request to Seal Documents and Request to File Redacted
                       26
                            Pleadings (“Request”), the Court hereby grants the Request. LSIC shall be permitted to file the
                       27
                            Agreement under seal and redact the settlement amount of the Agreement from its Opposition,
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP              ORDER REGARDING REQUEST TO SEAL DOCUMENTS AND REQUEST TO FILE REDACTED PLEADINGS
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                           OF LIBERTY SURPLUS INSURANCE CORPORATION
                        1 Separate Statement, and Reply. LSIC shall also file sealed version of its Opposition, Separate
                        2 Statement, and Reply for the Court.
                        3          IT IS SO ORDERED.

                        4 Dated: January 16, 2019
                        5
                        6
                        7
                        8
                        9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP              ORDER REGARDING REQUEST TO SEAL DOCUMENTS AND REQUEST TO FILE REDACTED PLEADINGS
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                           OF LIBERTY SURPLUS INSURANCE CORPORATION
